DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/737,495, Step Ladder Device Allowing the User to Stand and Work Safely and Comfortably on the Upper Steps of a Step Ladder, filed on January 8, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,584,357 to Gugel et al., hereinafter, Gugel.  Gugel discloses a step ladder system capable of improving a safe working elevation of a step ladder, comprising: a working ladder portion (220) having an elongated frame extending between a proximal end and a distal end; a plurality of spaced apart cross rungs (266) supported within the elongated frame; a working tray (222) rigidly connected to the distal end; and a grab bar (232 or 234) fixed along an upper surface of the working tray.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gugel in view of U.S. Patent Application Publication No. 2018/0094487 to Ellis.  Gugel discloses the claimed invention except for the limitation of a cavity provided along a lower surface of the working tray.
Ellis teaches a step ladder system having a working ladder portion having an elongated frame extending between a proximal end and distal end, a plurality of spaced apart cross rungs supported within the frame, a working tray (10) connected to the distal end and a cavity (24) provided along a lower surface of the working tray.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray in Gugel to have included a cavity as taught by Ellis for the purpose of supporting the tray on the top platform of the ladder when in use or in storage.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 5,950,972 to Irish is directed to a ladder mounted container having a cavity provided along the lower surface of the container.  U.S. Patent No. 5,941,344 to Spadaro is directed to a caddy try having a top side for receiving tools and an underside of defined configuration to fit over the top step of a step-ladder.  U.S. Patent No. 5,544,718 to Schumacher is directed to a mechanical device that supports a variable height tray on a step-ladder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            May 7, 2022